Title: From Alexander Hamilton to John Jay, 9 April 1793
From: Hamilton, Alexander
To: Jay, John


Philadelphia April 91793
Dear Sir
When we last conversed together on the subject we were both of opinion that the Minister expected from France should be received.
Subsequent circumstances have perhaps induced an additional embarrassment on this point and render it adviseable to reconsider the opinion generally and to raise this further question—Whether he ought to be received absolutely or with qualifications?
The King has been decapitated. Out of this will arise a Regent, acknowleged and supported by the Powers of Europe almost universally—in capacity to Act and who may himself send an Ambassador to the United States. Should we in such case receive both? If we receive one from the Republic & refuse the other, shall we stand on ground perfectly neutral?
If we receive a Minister from the Republic, shall we be afterwards at liberty to say—“We will not decide whether there is a Government in France competent to demand from us the performance of the existing treaties. What the Government in France shall be is the very point in dispute. ’Till that is decided the applicability of the Treaties is suspended. When that Government is established we shall consider whether such changes have been made as to render their continuance incompatible with the interest of the U States.” If we shall not have concluded ourselves by any Act, I am of opinion, that we have at least a right to hold the thing suspended till the point in dispute is decided. I doubt whether we could bona fide dispute the ultimate obligation of the Treaties. Will the unqualified reception of a Minister conclude us?
If it will ought we so to conclude ourselves?
Ought we not rather to refuse receiving or to receive with qualification—declaring that we receive the person as the representative of the Government in fact of the French Nation reserving to ourselves a right to consider the applicability of the Treaties to the actual situation of the parties?
These are questions which require our utmost Wisdom. I would give a great deal for a personal discussion with you. Imprudent things have been already done; which renders it proportionably important that every succeeding step should be well considered.
With true attachment   Dr sir   Your obedt Ser
A Hamilton
